Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 and 21-24; and claims 25, 26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While it is noted that the specification as filed contains support for a laminate blank wherein each prepreg layer is made from same class of materials and prepared using same process parameters (e.g. a first prepreg could be one of the expressly named prepregs identified in ¶ 0026 of the specification, and all other prepregs 
As claims 11-13 and 21-24 depend on claim 10, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 10, claims 11-13 and 21-24 are also held to be rejected.
As claims 26 and 28 depend on claim 25, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 25, claims 26 and 28 are also held to be rejected.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Although the specification discloses nodes of rubber in the handgrip (viz. the final product, the subject matter directed thereto presently withdrawn), any mention of nodes is only in the context of the handgrip, and the specification is otherwise silent as to whether these nodes are present in the laminate blank.  
In Applicant’s view, because the specification “does not state that nodes 21 are formed during [machining step 140]”, “[i]t would follow that the nodes are present in the 
It is noted that Examiner expressly stated during the interview with Applicant’s Representative that should Applicant proffer evidence tending to show that person having ordinary skill in the art would appreciate that the nodes would necessarily be formed during step 110, 120, or 130, such evidence would overcome the rejection of claim 21 on the ground of lack of written description.  However, as Applicant did not file any evidence to this effect, the 35 U.S.C. 112(a) rejection of claim 21 is maintained.  Furthermore, should Applicant’s argument be couched as stating that that applying pressure at elevated temperature is sufficient to result in the claimed nodes, such a statement will be construed as stating that any substantially similar prior art laminate subjected to a similar heated press cycle would have similar nodes present. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 and 21-24; and claims 25, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 10 and 25 requires that its respective rubber layers to be “the same” and that its respective prepreg layers to be “the same”.  While it is conceded that “the same” should not be interpreted to require actual identity (e.g. first prepreg layer is literally the same as the second prepreg layer), indefiniteness still arises because 1) there is no literal support for “the same” in the specification as filed and 2) “the same” as claimed is essentially concerned with the number of aspects two objects should have the same attribute, and the specification never set forth how “the same” should be assessed.  When Applicant introduced this modifier, Applicant’s intent appears to preclude usage of prior art that discloses two fiber-reinforced plastic (FRP) layers, the FRP layers are made of different materials (e.g. one uses low tensile strength fibers while another uses high tensile strength fibers); see Response pg. 7 ¶ 1.  However, requiring each prepreg layer to be constituted of the same type of fiber (e.g. each prepreg layer made of glass fibers of a particular composition and processed in the same manner in the step of resin infiltration) is different from requiring each prepreg layer to be the same, for the former expressly states which aspects are assessed, while the latter is open-ended.  Furthermore, prepreg covers more than just FRP wherein the reinforcement is woven, as nonwoven FRPs also exist.  In the case of the latter, only bulk average characteristics are 
As claims 11-13 and 21-24 depend on claim 10, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 10, claims 11-13 and 21-24 are also held to be rejected.
As claims 26 and 28 depend on claim 25, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 25, claims 26 and 28 are also held to be rejected.

Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 contains the following issues of indefiniteness.  First, it is not clear if “a plurality of rubber layers” in claim 23 refers to the “plurality of rubber layers” already recited in claim 10, of if the former refers to different rubber layers.  For prior art rejection below, either interpretation is considered plausible.
Not only is this issue manifest in claim 24, claim 24 further contains its own similar issue.  For prior art rejection below, either interpretation is considered plausible.
Claim Objections
Claims 12, 13, and 26 are objected to, as each utilizes improper recitation of a list of elements recited in the alternative.  Applicant is recommended to utilize 1) Markush Group or 2) a list where the conjunction is “or”.  For claim interpretation, the respective lists in claims 12, 13, and 26 are considered to recite elements in the alternative.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 22, and 23; and claims 25, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over EP 1893405 B1 (“EP ‘405”) as evidenced by machine translation of its specification (“EP ‘405 MT”) and abstract of WO 2006/122749 A1 (“WO ‘749”), the latter being the international publication of the PCT application that matured into EP ‘405.  
Considering claim 10, EP ‘405 discloses a composite structure comprising at least one set of layers (2, 4, 6) containing a thermosetting resin and two layers of elastomer (3, 5), each layer of elastomer located immediately between two of layers (2, 4, 6); WO ‘749 abs, EP ‘405 clm. 1 and Fig. 1.  EP ‘405 is analogous, as it is from the same field of endeavor as that of the instant application (laminate containing elastomer layers and prepreg layers).  EP ‘405 discloses that each of layers 2, 4, and 6 contains an inlay (EP ‘405 clm. 5-8 and EP ‘405 MT ¶ 0016); in particular, EP ‘405 discloses that each of layer 2, 4, and 6 (the layers containing at least a thermosetting resin) is a prepreg, and particularly calls for a layer of elastomer to be located two prepreg layers (EP ‘405 MT ¶ 0014 and 0019), this reads on the three prepreg layers required in claim 10.  Given ¶ 0019 of EP ‘405, the limitation of the three prepreg layers is considered to be met with sufficient specificity; alternatively, if this were not deemed to be the case, ¶ 0019 of EP ‘405 discloses enough advantages of using prepreg as to motivate person having ordinary skill in the art to use prepreg for each of layers 2, 4, and 6.  Given disclosures of ¶ 0016 and 0030 of EP ‘405, it is readily apparent that layer 3 and 5 can be made of the same type of elastomer (viz. a rubber).  Furthermore, in view of claims 16 and 17 of EP ‘405, it is clear that layers 3 and 5 can be made of the same type of rubber material.  EP ‘405 thus anticipates or renders obvious claim 10.
Considering claims 12 and 13, EP ‘405 expressly discloses the usage of glass fiber as the fibrous material and phenolic or epoxy as the resin material for each of layers 2, 4, and 6; (EP ‘405 clm. 6-8 and 10).
Considering claim 22, as shown in Fig. 1 of EP ‘405, layers 2 and 6 are the outermost layers.
Considering claim 23, the limitation “located directly between two prepreg layers” is considered to modify “a plurality” in “a plurality of rubber layers”; which is to say, as long as the prior art has an entity that a) contains numerous rubber layers and b) is located directly between two prepreg layers, this entity would read on claim 23.  The limitation “located directly between two prepreg layers” is not considered to modify “rubber layers” in “a plurality of rubber layers” at least because this interpretation would necessarily result in at least one rubber layer that does not directly contact one of the two prepreg layers (e.g. in a directly laminated stack of prepreg1 / rubber1 / rubber2 / prepreg2, rubber1 does not directly contact prepreg2, and rubber2 does not directly contact prepreg1).  As there is no further limitation requiring this entity to be made of solely rubber layers, a prior art entity reading on the claimed entity may have non-rubber layers present.
It is noted that layers 3, 4, and 5 in EP ‘405 constitute an entity made of plurality of rubber layers, and that this entity is directly sandwiched by prepreg layers 2 and 6.

Considering claims 25 and 26, EP ‘405 as discussed above also has the various features required in claims 25 and 26 (e.g. layer 3 is directly adjacent layer 2; and layer 5 is directly adjacent layer 6).  
Considering claim 28, as the elastomer film in EP ‘405 may be made of a material substantially similar to those of the instant application (including natural rubber, EPDM, and silicone rubber), and as the prepreg layers of EP ‘405 may also be made of woven 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘405, as applied to claim 10 above.
Considering claim 11, at least a few combinations of rubber material and fibrous reinforcement results in an elastomer layer and a prepreg layer having a respective different colors.  For instance, glass fiber is translucent and colorless, while various rubber materials can take on a color.  Or alternatively, carbon fiber is black, while EPDM is known to possess a translucent color ranging between yellow and black.

Considering claim 24, for reasons similar to that explained in ¶ 24 above, the recited plurality of prepreg layers is considered to be an entity having numerous prepreg layers, wherein the entity is located directly between two rubber layers.
In the broader teachings of EP ‘405, the composite is merely an multilayer structure having synthetic resin containing layers (in this case, prepreg based on the discussion above) alternating with elastomer layers, with synthetic resin containing layers constituting the opposing outermost surfaces of the composite and with no restriction on total number of layers; EP ‘405 MT ¶ 0013.  It is therefore possible to construct the following structure:  P1 / R1/ P2 /R2 /P3/ R3/ P4, wherein the stack including and between R1 and R3 a1) has a plurality of rubber layers and is b1) directly sandwiched between P1 and P4 (thus reading on claim 23), and wherein the stack including and between P2 and P3 a2) has a plurality of rubber layers and is b2) directly sandwiched between R1 and R3.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 112(a) rejection of claim 21 (pg. 5 ¶ 4+Response) have been fully considered, but they are not persuasive for the reason as set forth in ¶ 6-8 above..
In view of amendments to claims 10 and 25, all previous prior art rejections have been withdrawn.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781